     Case 2:20-cr-00054 Document 82 Filed 06/29/21 Page 1 of 3 PageID #: 338




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                          Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

        Defendant.

                                  MOTION IN LIMINE NO. 4

        Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves in Limine this Honorable Court to enter an Order limiting the United States’ ability to enter

into evidence conclusory statements by bankers that certain financial transactions conducted by

the Defendant were for the purpose of money laundering. In support of said Motion, the Defendant

Nedeltcho Vladimirov states as follows:

        1.     The United States in its Superseding Indictment has accused the Defendant of

certain money laundering transactions.

        2.     Two of these transactions involved include the transferring of money between

checking accounts and saving accounts in the name of the Defendant with the ultimate transaction

of being a transfer of funds to Bulgaria.

        3.     The bank representative was questioned about these transactions before the Grand

Jury.

        4.     In addition to asking about what transactions took place, the banker was asked what

was the reason for these transactions.

        5.     There is no way that said banker could know the reason and allowing him to testify

that it was for the purpose of money laundering is an improper opinion and conclusory statement.
        Case 2:20-cr-00054 Document 82 Filed 06/29/21 Page 2 of 3 PageID #: 339




          6.    There is not way that the banking witness could know the state of mind or the intent

of the Defendant.

          7.    This is an improper invasion of the purpose of the jury, whose function it is to make

these decisions.

          8.    To allow this testimony would be highly prejudicial and a violation of Rule 403 of

the Federal Rules of Evidence.

          WHEREFORE, the Defendant requests the Honorable Court to enter an Order preventing

the United States’ ability to introduce evidence the banking witness’ opinion as to what the purpose

of said transactions were. The Defendant requests such other and further relief as this Court deems

just.



                                                      NEDELTCHO VLADIMIROV

                                                      By Counsel,

CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304) 343-4440
  Attorney for Defendant




                                                  2
      Case 2:20-cr-00054 Document 82 Filed 06/29/21 Page 3 of 3 PageID #: 340




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                               Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Motion in Limine No. 4” has

been served upon all parties via the Court’s electronic filing system on the 29th day of June, 2021:

                                         Andrew Tessman, Esquire
                                         United States Attorney’s Office
                                         P.O. Box 1713
                                         Charleston, West Virginia 25326



CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-6-26 - Motion in Limine No. 3.docx




                                                                   3
